Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri (US20200022035) in view of Nokia (Analysis of DAPS operation, R2-1909036, Prague, Czech Republic, 26 - 30 August 2019, cited in IDS).
Regarding claim 1, Kadiri discloses a method of a user equipment (UE) for performing a dual active protocol stack (DAPS) handover in a wireless communication system ([0051]), the method comprising: 
receiving, from a source base station, a radio resource control (RRC) reconfiguration message including DAPS configuration information indicating at least one bearer for a DAPS handover ([0051][0082][0092][0095], fig. 6, the UE receives,  from a base station, an indication (in a RRC reconfiguration message) that the UE is to perform a conditional handover from the source BS to a target BS and is to perform at least one of a two protocol stack handover from the source BS to the target BS or a dual connectivity handover); and 
(figs. 6-7, perform a conditional DAPS handover from source BS to target BS).
Even though Kadiri may implicitly disclose reconfiguring, for the DAPS handover, a packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover (techniques may include PDCP during handover, [0048], and send a PDCP status report to target BS [0074]),  Kadiri does not explicitly disclose reconfiguring, for the DAPS handover, a packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover.
Nokia discloses reconfiguring, for the DAPS handover, a packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover (Nokia, sections 2.1, 2.3, UE initializes new instances for all the protocol layers MAC, RLC and PDCP with the received configuration and maps these protocol layer operations to the TX/RX chain mapped for communication towards target cell; the UE resets all the lower layers followed by re-establishment of RLC and PDCP layers).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Kadiri with the teachings given by Nokia. The motivation for doing so would have been to specify the steps in activating the DAPS at the UE (Nokia, introduction). 
	Claim 10 is rejected same as claim 1. 


Regarding claim 3, Kadiri and Nokia disclose the method of claim 1, wherein establishing the protocol entities for the target cell comprises: creating a medium access control Nokia, sections 2.1, 2.3, UE initializes new instances for all the protocol layers MAC, RLC and PDCP with the received configuration and maps these protocol layer operations to the TX/RX chain mapped for communication towards target cell). The motivation of the combination is same as in claim 1.
Claim 12 is rejected same as claim 3.

Regarding claim 4, Kadiri and Nokia disclose the method of claim 1, further comprising receiving, from a target base station, an RRC reconfiguration message including release information indicating that a connection with a source cell is to be released corresponding to the DAPS handover (Kadiri, [0083], fig. 4, RRC message from the target base station to release a connection).
Claim 13 is rejected same as claim 4.

Regarding claim 5, Kadiri and Nokia disclose the method of claim 4, further comprising releasing protocol entities for the source cell based on the release information (Kadiri, [0084], provide a message indicating that the release of the source BS is complete via the source protocol stack).
	Claim 14 is rejected same as claim 5.

Regarding claim 6, Kadiri and Nokia disclose the method of claim 5, wherein releasing the protocol entities for the source cell comprises: resetting a MAC entity for the source cell (Kadiri, [0048]; Nokia, sections 2.1, 2.3, initializes new instances or resets at MAC layer; UE resets all the lower layers including the MAC layer); and releasing an RLC entity for the source cell corresponding to the at least one bearer (Kadiri, figs. 6-7, [0084], perform a conditional DAPS handover from source BS to target BS, release of the source BS is complete; Nokia, proposal 4, release the protocol stack of the source BS). The motivation of the combination is same as in claim 1.
Claim 15 is rejected same as claim 6.

Regarding claim 7, Kadiri and Nokia disclose the method of claim 4, further comprising reconfiguring the PDCP entity corresponding to the at least one bearer based on the release information (Kadiri, [0048], Nokia, section 2.3, initializes new instances for PDCP with the received configuration information; proposal 3 switch from data bearers of the source to target). The motivation of the combination is same as in claim 1.
	Claim 16 is rejected same as claim 7.

Regarding claim 9, Kadiri and Nokia disclose the method of claim 1, further comprising configuring the PDCP entity to use a reordering function for the DAPS handover (Kadiri, [0048], PDCP sequence number continuity after handover; Nokia, section 2.4, when the PDCP layers of both source and target nodes are operational at the same time, additional co-ordination is required between the PDCP layers related to assigning sequence numbers at the transmission side and the re-ordering and duplicate detection functions). The motivation of the combination is same as in claim 1.
	Claim 18 is rejected same as claim 9.

Claims 2, 8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri in view of Nokia further in view of MediaTek (UL handling with DAPS during RUDI handover, R2-19009178, Prague, Czech Republic, 15 August 2019, cited in IDS).
Regarding claim 2, Kadiri and Nokia disclose the method of claim 1, 
Even though Kadiri and Nokia implicitly disclose wherein reconfiguring the PDCP entity comprises reconfiguring the PDCP entity by establishing at least one of a ciphering function, an integrity protection function, or a header compression function of the target cell (Kadiri, [0048], security key switch during handover, Nokia, section 2.4, the PDCP processing for the target cell uses the new security keys derived for the target cell), Kadiri does not explicitly disclose reconfiguring the PDCP entity comprises reconfiguring the PDCP entity by establishing at least one of a ciphering function, an integrity protection function, or a header compression function of the target cell.
MediaTek discloses reconfiguring the PDCP entity comprises reconfiguring the PDCP entity by establishing at least one of a ciphering function, an integrity protection function, or a header compression function of the target cell (MediaTek, fig. 1, section 2, UE performs header compression and ciphering for the UL PDCP SDUs based on the destination of the PDU of the target cell).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Kadiri with the teachings given by MediaTek. The motivation for doing so would have been to minimize the handover interruption (MediaTek, Conclusion). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 8, 11 and 17 are rejected same as claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.